A 411
Jt ts

IN THE UNITED STATES DISTRICT COURT FOR...

THE SOUTHERN DISTRICT OF GEORGIA 0) 1); ati: ||
SAVANNAH DIVISION 919 JUL

rere ————

ER Die. OF GA.

we

UNITED STATES OF AMERICA
vs. Case No. CR417-208-04

DANIEL MARTIN

ORDER

Before the Court is Defendant Daniel Martin’s Motion to
Release Funds. (Document 622). After careful consideration,
Defendant’s motion is GRANTED.

IT IS HEREBY ORDERED that the Clerk of the United States
District Court for the Southern District of Georgia shall cancel
the appearance bond on behalf of Defendant and exonerate the
obligor thereon.

The Clerk is hereby DIRECTED to return the $25,000.00, with
any accrued interest to: Chan Martin, 9081 Pinto Canyon Way,
Roseville, CA 95747.

yp

SO ORDERED, this (d— day of July 2019.

Aas aK

WILLIAM T. MOORE, JR. ,20UDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
